| , Oo
Case 1:16-cv-03038-VSB Document 60 Filed 04/01/19 Page 1 of 3

In the United States District Court
Southern District of New York

 

ree
tay
ee
soy

 

NEELAM UPPAL, CASE NO.-16-cv03038 LL EPS}
Plaintiff

NY STATE DEPARTMENT OF HEALTH,

 

Defendant
/
OBJECTION TO REPRESENTATION BY NYS AG

Comes now, Plaintiff, Neelam Uooal files an objection to the Representation of Mr. Timothy
Maher by the New York stste’s Attorney Geberal’s office and states grounds as follows:

1. The representation of New York State Attornry General’s office to defend Fraud, Civil Rights
Violations, discrimination and sexual harassment by a government official is in “ Conflict of
Interest’ in defending the public’s interest as required by law under the duties of the Attorney
General’s ooffice

2. The duties as per Governor’s office are’ The state attorney General’s office has the
responsibility to uphold the law of the Stae and the country and to ensure that the citizens are
proteceted from the harm as much as possible’

3. Thus, the representation of Timothy Maher violates this duty of the attorney general’s offoce
and thereforethe Attorney general’s office should be releived off of Representation of Mr.

 

Timothy maher
Respectfully submitted,
Date: 2} 2¢ ) a ye oppo
Neelam UPPAL, Pro se.
Po box 1002
Largo, FL-33779

Tins, p lending Served viarlec| to MAAS Sauer Hessen d.
PH.- (646)-740-9141
 

Case 1:16-cv-03038-VSB Document 60 Filed 04/01/19 Page 2 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing
has been furnished by U.S. mail, postage prepaid, to : Mae gt mM Cu eg H Il

~.d - epee A

cs ne Oa nod Sn re wr a yt

Neelam Uppal
PO box 1002,
Largo, FL 33779
727-403-0022
qeegeerg | Epbegeg|pecef gdp tftp pp pte tl ff peaked [FUE ERS PE BE tees F

 

| Leeo]- nl (xe omy
wt .. ~ VS (se eos
Bos Cet Vy -~AIMN 5 on4

 

eee

 

| 5 clee-72 | <
ce hi bid GOD MH CE: “sx weg. e
ae 3 ool xeg

GSM PRCA, 1)

 

ilgd gala /19 Page 3 of3

   

A

|

Case 1:16-cv-03038-VSB Document 60

 

Fo canner te oe ae nap
